Judgments in favor of defendants Wolf and Buffalo Plate & Window Glass Corporation affirmed, with costs. Judgment in favor of plaintiff and order affirmed, without costs. Memorandum: On conflicting evidence the jury found in favor of the plaintiff against certain defendants and against plaintiff in favor of certain other defendants. Upon examination of the record we find that the verdict is sufficiently supported by the proofs, and is not against the weight of the evidence. All concur. (One judgment is in favor of plaintiff, two judgments are in favor of the defendants Wolf and Buffalo Plate & Window Glass Corporation, and the *1032order denies plaintiff’s motion for a new trial, in an automobile negligence action.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.